

Exhibit 10.1
 
THE STEAK N SHAKE COMPANY
2006 EMPLOYEE STOCK OPTION PLAN



1.  
Purpose: The purpose of the 2006 Stock Option Plan (the "Plan") is to secure for
the Company and its shareholders the benefits inherent in common stock ownership
by the officers and key employees of the Company who will be largely responsible
for the Company's future growth and continued financial success by providing
long-term incentives, in addition to current compensation, to certain key
executives of the Company who contribute significantly to the long-term
performance and growth of the Company. It is intended that these purposes will
be furthered through the granting of options to purchase shares of the Company’s
common stock.




2.  
Definitions: For purposes of this Plan:




(a)  
"Affiliate" shall mean any entity in which the Company has, directly or
indirectly, an ownership interest of at least 25%.




(b)  
"Award" shall mean an award of options granted under this Plan.




(c)  
"Code" shall mean the Internal Revenue Code of 1986, as amended.




(d)  
"Common Stock" shall mean the Company's common stock.




(e)  
"Company" shall mean The Steak n Shake Company and its Subsidiaries and
Affiliates.




(f)  
"Disability" or "Disabled" shall mean qualifying for and receiving payments
under the Company’s Long-Term Disability Plan.




(g)  
"Exchange Act" shall mean the Securities Exchange Act of 1934, as amended.




(h)  
"Fair Market Value" shall mean the closing price of a share of Common Stock on
the New York Stock Exchange on the date of measurement or on any date as
determined by the Committee and, if there were no trades on such date, on the
day on which a trade occurred next preceding such date.




(i)  
"Retirement" shall mean termination of the employment of an employee with the
Company on terms that would entitle such person to obtain benefits under the
Company’s 401k and Profit Sharing Plan or any successor plan.




(j)  
"Subsidiary" shall mean any corporation which at the time qualifies as a
subsidiary of the Company under the definition of "subsidiary corporation" in
Section 424 of the Code.




3.  
Amount of Stock:



(a) Aggregate Limitation. The aggregate amount of Common Stock which may be made
subject to Awards under the Plan shall not exceed 750,000 shares plus the number
of shares that are subject to Awards granted hereunder that terminate or expire
or are cancelled, forfeited, exchanged or surrendered during the term of this
Plan without being exercised or fully vested. Awards granted under Section 16
shall not be considered in applying this limitation.


(b) Other Limitations. No individual participant may be granted Awards in any
single calendar year of more than 50,000 options. Awards granted under
Section 16 shall not be included in applying this limitation.


(c) Adjustment. The limitations under Section 3(a) and (b) are subject to
adjustment in number and kind pursuant to Section 10.


(d) Treasury or Market Purchased Shares. Common Stock issued hereunder may be
authorized and unissued shares or issued shares acquired by the Company on the
market or otherwise.



4.  
Administration:



The Plan shall be administered under the supervision of the Board of Directors
of the Company through the agency of the Compensation Committee or a
subcommittee thereof (the "Committee").


(a) Composition of Committee. The Committee shall consist of not less than two
(2) members of the Board who are intended to meet the definition of
"non-employee director" under the provisions of Section 162(m) of the Code and
the definition of "independent directors" under the provisions of the Exchange
Act or rules or regulations promulgated thereunder.


(b) Delegation and Administration. The Committee may delegate to one or more
separate committees (any such committee a "Subcommittee") composed of one or
more directors of the Company (who may, but need not be, members of the
Committee) the ability to grant Awards with respect to participants who are not
executive officers of the Company under the provisions of the Exchange Act or
rules or regulations promulgated thereunder, and such actions shall be treated
for all purposes as if taken by the Committee. Any action by any such
Subcommittee within the scope of such delegation shall be deemed for all
purposes to have been taken by the Committee and references in this Plan to the
Committee shall include any such Subcommittee. The Committee may delegate the
administration of the Plan to an officer or officers of the Company, and such
administrator(s) may have the authority to execute and distribute agreements or
other documents evidencing or relating to Awards granted by the Committee under
this Plan, to maintain records relating to the grant, vesting, exercise,
forfeiture or expiration of Awards, to process or oversee the issuance of shares
of Common Stock upon the exercise, vesting and/or settlement of an Award, to
interpret the terms of Awards and to take such other actions as the Committee
may specify, provided that in no case shall any such administrator be authorized
to grant Awards under the Plan. Any action by any such administrator within the
scope of its delegation shall be deemed for all purposes to have been taken by
the Committee and references in this Plan to the Committee shall include any
such administrator, provided that the actions and interpretations of any such
administrator shall be subject to review and approval, disapproval or
modification by the Committee.



--------------------------------------------------------------------------------



5.  
Eligibility:



Awards may be granted only to present or future officers and employees of the
Company whose performance may play a role in the Company’s future success,
including Subsidiaries and Affiliates which become such after the effective date
of the Plan. Any officer or key employee of the Company shall be eligible to
receive one or more Awards under the Plan. Any director who is not an officer or
employee of the Company shall be ineligible to receive an Award under the Plan.
The adoption of this Plan shall not be deemed to give any officer or employee
any right to an Award, except to the extent and upon such terms and conditions
as may be determined by the Committee.



6.  
Qualifying Performance Criteria:



Awards under this Plan (other than incentive stock options) in the discretion of
the Committee may be contingent upon achievement of Qualifying Performance
Criteria.


(a) Available Criteria. For purposes of this Plan, the term "Qualifying
Performance Criteria" shall mean any one or more of the following performance
criteria, either individually, alternatively or in any combination, applied to
either the Company as a whole, to a business unit, to a specific geographic
region, Affiliate or Subsidiary, either individually, alternatively or in any
combination, and measured either annually or cumulatively over a period of
years, on an absolute basis or relative to a pre-established target, to previous
years' results or to a designated comparison group, in each case as specified by
the Committee in the Award:



1.  
cash flow or free cash flow,

2.  
earnings per share,

3.  
earnings before interest, taxes and amortization,

4.  
return on equity,

5.  
same store sales,

6.  
total shareholder return,

7.  
sales or revenue,

8.  
income or net income,

9.  
operating income or net operating income,

10.  
operating profit or net operating profit,

11.  
operating margin or profit margin,

12.  
return on operating revenue,

13.  
return on invested capital,

14.  
market segment share,

15.  
brand recognition/acceptance, or

16.  
customer satisfaction.



(b) Adjustments. The Committee may adjust any evaluation of performance under a
Qualifying Performance Criteria to exclude any of the following events that
occurs during a performance period: (1) asset write-downs, (2) litigation or
claim judgments or settlements, (3) the effect of changes in tax law, accounting
principles or other such laws or provisions affecting reported results,
(4) accruals for reorganization and restructuring programs and (5) any
extraordinary non-recurring items as described in Accounting Principles Board
Opinion No. 30 and/or in management's discussion and analysis of financial
condition and results of operations appearing in the Company's annual report to
shareholders for the applicable year. Notwithstanding satisfaction or completion
of any Qualifying Performance Criteria, to the extent specified at the time of
grant of an Award, the number of stock options granted, issued, retainable
and/or vested under an Award on account of satisfaction of such Qualifying
Performance Criteria may be reduced by the Committee on the basis of such
further considerations as the Committee in its sole discretion shall determine.


(c) Establishment and Achievement of Targets. The Committee shall establish the
specific targets for the selected Qualified Performance Criteria. These targets
may be set at a specific level or may be expressed as relative to the comparable
measure at comparison companies or a defined index. In cases where Qualifying
Performance Criteria are established, the Committee shall determine the extent
to which the criteria have been achieved and the corresponding level to which
vesting requirements have been satisfied or other restrictions to be removed
from the Award or the extent to which a participant's right to receive an Award
should lapse in cases where the Qualifying Performance Criteria have not been
met, and shall certify these determinations in writing. The Committee may
provide for the determination of the attainment of such targets in installments
where it deems appropriate.



7.  
Stock Options.

 
Stock options under the Plan shall consist of incentive stock options under
Section 422 of the Code or nonqualified stock options (options not intended to
qualify as incentive stock options), as the Committee shall determine.
 
Each option shall be subject to the following terms and conditions:
 
(a) Grant of Options. The Committee shall (1) select the officers and key
employees of the Company to whom options may from time to time be granted, (2)
determine whether incentive stock options or nonqualified stock options are to
be granted, (3) determine the number of shares to be covered by each option so
granted, (4) determine the terms and conditions (not inconsistent with the Plan)
of any option granted hereunder including but not limited to restrictions upon
the options, conditions of their exercise (including as to nonqualified stock
options, subject to any Qualifying Performance Criteria), or restrictions on the
shares of Common Stock issuable upon exercise thereof, (5) prescribe the form of
the instruments necessary or advisable in the administration of options.
 
(b) Terms and Conditions of Option. Any option granted under the Plan shall be
evidenced by a Stock Option Agreement entered into by the Company and the
optionee, in such form as the Committee shall approve, which agreement shall be
subject to the following terms and conditions and shall contain such additional
terms and conditions not inconsistent with the Plan, and in the case of an
incentive stock option not inconsistent with the provisions of the Code
applicable to incentive stock options, as the Committee shall prescribe:
 
(1) Number of Shares Subject to an Option. The Stock Option Agreement shall
specify the number of shares of Common Stock subject to the Agreement.
 
(2) Option Price. The purchase price per share of Common Stock purchasable under
an option will be determined by the Committee but will be not less than the Fair
Market Value of a share of Common Stock on the date of the grant of the option,
except as provided in Section 16.
 
(3) Option Period. The period of each option shall be fixed by the Committee,
but no option shall be exercisable after the expiration of ten years from the
date the option is granted.


(4) Consideration. Unless the Committee determines otherwise, each optionee, as
consideration for the grant of an option, shall remain in the continuous employ
of the Company for at least one year from the date of the granting of such
option, and no option shall be exercisable until after the completion of such
one year period of employment by the optionee.



--------------------------------------------------------------------------------


(5) Exercise of Option. An option may be exercised in whole or in part from time
to time during the option period (or, if determined by the Committee, in
specified installments during the option period) by giving written notice of
exercise to the Company specifying the number of shares to be purchased. Such
written notice must be accompanied by payment in full of the purchase price and
Withholding Taxes (as defined in Section 11 hereof), due either (i) by personal,
certified or bank check, (ii) by payment through a broker in accordance with
procedures permitted by Regulation T of the Federal Reserve Board, (iii) in
shares of Common Stock owned by the optionee having a Fair Market Value at the
date of exercise equal to such purchase price, (iv) in any combination of the
foregoing, or (v) by any other method that the Committee approves. At its
discretion, the Committee may modify or suspend any method for the exercise of
stock options, including any of the methods specified in the previous sentence.
Delivery of shares for exercising an option shall be made either through the
physical delivery of shares or through an appropriate certification or
attestation of valid ownership. Shares of Common Stock used to exercise an
option shall have been held by the optionee for the requisite period of time to
avoid adverse accounting consequences to the Company with respect to the option.
No shares shall be issued until full payment therefor has been made. An optionee
shall have the rights of a shareholder only with respect to shares of stock that
have been recorded on the Company's books on behalf of the optionee or for which
certificates have been issued to the optionee.


Notwithstanding anything in the Plan to the contrary, the Committee may, in its
sole discretion, allow the exercise of a lapsed grant if the Committee
determines that: (i) the lapse was solely the result of the Company's inability
to execute the exercise of an option Award due to conditions beyond the
Company's control and (ii) the optionee made valid and reasonable efforts to
exercise the Award. In the event the Committee makes such a determination, the
Company shall allow the exercise to occur as promptly as possible following its
receipt of exercise instructions subsequent to such determination.


(6) Nontransferability of Options. No option granted under the Plan shall be
transferable by the optionee other than by will or by the laws of descent and
distribution, and such option or stock appreciation right shall be exercisable,
during the optionee's lifetime, only by the optionee.


(7) Retirement and Termination of Employment Other than by Death or Disability.
If an optionee shall cease to be employed by the Company for any reason (other
than termination of employment by reason of Retirement, death or Disability)
after the optionee shall have been continuously so employed for one year after
the granting of the option, or as otherwise determined by the Committee, the
option shall be exercisable only to the extent that the optionee was otherwise
entitled to exercise it at the time of such cessation of employment with the
Company, unless otherwise determined by the Committee. If cessation of
employment is on account of Retirement, the option shall be fully exercisable
for the three-month period following the Retirement, regardless of whether it
was fully exercisable at the time of Retirement. The Plan does not confer upon
any optionee any right with respect to continuation of employment by the
Company.


(8) Disability of Optionee. An optionee who ceases to be employed by reason of
Disability shall be treated as though the optionee remained in the employ of the
Company until the earlier of (i) cessation of payments under a disability pay
plan of the Company, (ii) the optionee's death, or (iii) the optionee's 65th
birthday.


(9) Death of Optionee. Except as otherwise provided in subsection (11), in the
event of the optionee's death (i) while in the employ of the Company, (ii) while
Disabled as described in subsection (8) or (iii) after cessation of employment
due to Retirement, the option shall be fully exercisable by the executors,
administrators, legatees or distributees of the optionee's estate, as the case
may be, at any time following such death. Notwithstanding the foregoing, no
option shall be exercisable after the expiration of the option period set forth
in the Stock Option Agreement. In the event any option is exercised by the
executors, administrators, legatees or distributees of the estate of a deceased
optionee, the Company shall be under no obligation to issue stock thereunder
unless and until the Company is satisfied that the person or persons exercising
the option are the duly appointed legal representatives of the deceased
optionee's estate or the proper legatees or distributees thereof.


(10) Incentive Stock Options. Incentive stock options may only be granted to
employees of the Company and its Subsidiaries and parent corporations, as
defined in Section 424 of the Code. In the case of any incentive stock option
granted under the Plan, the aggregate Fair Market Value of the shares of Common
Stock (determined at the time of grant of each option) with respect to which
incentive stock options granted under the Plan and any other plan of the Company
or its parent or a Subsidiary which are exercisable for the first time by an
employee during any calendar year shall not exceed $100,000 or such other amount
as may be required by the Code.


(11) Rights of Transferee. Notwithstanding anything to the contrary herein, if
an option has been transferred in accordance with Section 7(b)(6), the option
shall be exercisable solely by the transferee. The option shall remain subject
to the provisions of the Plan, including that it will be exercisable only to the
extent that the optionee or optionee's estate would have been entitled to
exercise it if the optionee had not transferred the option. In the event of the
death of the optionee prior to the expiration of the right to exercise the
transferred option, the period during which the option shall be exercisable will
terminate on the date one year following the date of the optionee's death. In
the event of the death of the transferee prior to the expiration of the right to
exercise the option, the period during which the option shall be exercisable by
the executors, administrators, legatees and distributees of the transferee's
estate, as the case may be, will terminate on the date one year following the
date of the transferee's death. In no event will the option be exercisable after
the expiration of the option period set forth in the Stock Option Agreement. The
option shall be subject to such other rules as the Committee shall determine.


(12) No Reload. Options shall not be granted under this Plan in consideration
for and shall not be conditioned upon the delivery of shares of Common Stock in
payment of the exercise price and/or tax-withholding obligation under any other
employee stock option.


(13) No Deferral Feature. No option granted under this Plan shall include any
feature for the deferral of compensation other than the deferral of recognition
of income until the later of exercise of the option under Section 83 of the
Code, or the time the stock acquired pursuant to the exercise of the option
first becomes substantially vested (as defined in regulations interpreting
Section 83 of the Code).



--------------------------------------------------------------------------------



8.  
Forfeiture of Awards; Recapture of Benefits:



The Committee may, in its discretion, provide in an agreement evidencing any
Award that, in the event that the participant engages, within a specified period
after termination of employment, in certain activity specified by the Committee
that is deemed detrimental to the interests of the Company (including, but not
limited to, the breach of any non-solicitation and/or non-compete agreements
with the Company), the participant will forfeit all rights under any Awards that
remain outstanding as of the time of such act and will return to the Company an
amount of shares of Common Stock with a Fair Market Value (determined as of the
date such shares are returned) or an amount of cash, equal to the amount of any
gain realized upon the exercise of any Award that occurred within a specified
time period.



9.  
Determination of Breach of Conditions: 



The determination of the Committee as to whether an event has occurred resulting
in a forfeiture or a termination of an Award or any reduction of the Company's
obligations in accordance with the provisions of the Plan shall be conclusive.



10.  
Adjustment of and Changes in the Common Stock:



(a)  Effect of Outstanding Awards. The existence of outstanding Awards shall not
affect in any way the right or power of the Company or its shareholders to make
or authorize any or all adjustment, recapitalizations, reorganizations,
exchanges, or other changes in the Company's capital structure or its business,
or any merger or consolidation of the Company or any issuance of Common Stock or
other securities or subscription rights thereto, or any issuance of bonds,
debentures, preferred or prior preference stock ahead of or affecting the Common
Stock or any sale or transfer of all or any part of its assets or business, or
any other corporate act or proceeding, whether of a similar character or
otherwise. Further, except as expressly provided herein or by the Committee, (i)
the issuance by the Company of Common Stock or any class of securities
convertible into shares of stock of any class, for cash, property, labor or
services, upon direct sale, upon the exercise of rights or warrants to subscribe
therefor, or upon conversion of shares or obligations to the Company convertible
into such shares or other securities, (ii) the payment of a dividend in property
other than shares of Common Stock, or (iii) the occurrence of any similar
transaction, and in any case whether or not for fair value, shall not affect,
and no adjustment by reason thereof shall be made with respect to, the number of
shares of Common Stock subject to stock options or other Awards theretofore
granted or the purchase price per share, unless the Committee shall determine,
in its sole discretion, that an adjustment is necessary or appropriate.


(b)  Adjustments. If the outstanding Common Stock or other securities of the
Company, or both, for which an Award is then exercisable or as to which an Award
is to be settled shall at any time be changed or exchanged by declaration of a
stock dividend, stock split, combination of shares, extraordinary dividend of
cash and/or assets, recapitalization, reorganization or any similar event
affecting the Common Stock or other securities of the Company, the Committee may
appropriately and equitably adjust the number and kind of shares or other
securities which are subject to this Plan or subject to any Awards theretofore
granted, and the exercise or settlement prices of such Awards, so as to maintain
the proportionate number of shares of Common Stock or other securities without
changing the aggregate exercise or settlement price.


(c)  Fractional Shares. No right to purchase fractional shares shall result from
any adjustment in stock options pursuant to this Section. In case of any such
adjustment, the shares subject to the stock option shall be rounded down to the
nearest whole share.


(d)  Assumption of Awards. Any other provision hereof to the contrary
notwithstanding (except for Section 10(a)), in the event the Company is a party
to a merger or other reorganization, outstanding Awards shall be subject to the
agreement of merger or reorganization. Such agreement may provide, without
limitation, for the assumption of outstanding Awards by the surviving
corporation or its parent, for their continuation by the Company (if it is the
surviving corporation), for accelerated vesting and accelerated expiration, or
for settlement in cash.



11.  
Taxes:



(a) Each participant shall, no later than the Tax Date (as defined below), pay
to the Company, or make arrangements satisfactory to the Committee regarding
payment of, any Withholding Tax (as defined below) with respect to an Award, and
the Company shall, to the extent permitted by law, have the right to deduct such
amount from any payment of any kind otherwise due to the participant. The
Company shall also have the right to retain or sell without notice, or to demand
surrender of, shares of Common Stock in value sufficient to cover the amount of
any Withholding Tax, and to make payment (or to reimburse itself for payment
made) to the appropriate taxing authority of an amount in cash equal to the
amount of such Withholding Tax, remitting any balance to the participant. For
purposes of this paragraph, the value of shares of Common Stock so retained or
surrendered shall be the average of the high and low sales prices per share on
the New York Stock Exchange on the date that the amount of the Withholding Tax
is to be determined (the "Tax Date") and the value of shares of Common Stock so
sold shall be the actual net sales price per share (after deduction of
commissions) received by the Company.


(b) Notwithstanding the foregoing, if the stock options have been transferred,
the optionee shall provide the Company with funds sufficient to pay such
Withholding Tax. If such optionee does not satisfy the optionee's tax payment
obligation and the stock options have been transferred, the transferee may
provide the funds sufficient to enable the Company to pay such taxes. However,
if the stock options have been transferred, the Company shall have no right to
retain or sell without notice, or to demand surrender from the transferee of,
shares of Common Stock in order to pay such Withholding Tax.


(c) The term "Withholding Tax" means the minimum required withholding amount
applicable to the participant, including federal, state and local income taxes,
Federal Insurance Contribution Act taxes and other governmental impost or levy.


(d) Notwithstanding the foregoing, the participant shall be entitled to satisfy
the obligation to pay any Withholding Tax, in whole or in part, by providing the
Company with funds sufficient to enable the Company to pay such Withholding Tax
or by requiring the Company to retain or to accept upon delivery thereof by the
participant shares of Common Stock held by the participant for more than six
months having a Fair Market Value sufficient to cover the amount of such
Withholding Tax. Each election by a participant to have shares retained or to
deliver shares for this purpose shall be subject to the following restrictions:
(i) the election must be in writing and be made on or prior to the Tax Date;
(ii) the election must be irrevocable; and (iii) the election shall be subject
to the disapproval of the Committee.



--------------------------------------------------------------------------------



12.  
Change in Control: 



In the event an optionee's employment with the Company terminates pursuant to a
Qualifying Termination (as defined below) during the three (3) year period
following a Change in Control of the Company (as defined below) and prior to the
exercise of options granted under this Plan, all outstanding options shall
become immediately fully vested and exercisable notwithstanding any provisions
of the Plan or of the applicable Agreement to the contrary.


In addition, in the event of a Change in Control of the Company, the Committee
may (i) determine that outstanding options shall be assumed by, or replaced with
comparable options by, the surviving corporation (or a parent or subsidiary of
the surviving corporation) and that outstanding Awards shall be converted to
similar awards of the surviving corporation (or a parent or subsidiary of the
surviving corporation), or (ii) take such other actions with respect to
outstanding options and other Awards as the Committee deems appropriate.
 
(a)  For purposes of this Plan, a Change in Control shall be deemed to have
occurred on the earliest of the following dates:


(1)   The date any person (as defined in Section 14(d)(3) of the Exchange Act)
shall have become the direct or indirect beneficial owner of twenty percent
(20%) or more of the then outstanding common shares of the Company;


(2)   The date the shareholders of the Company approve a merger or consolidation
of the Company with any other corporation other than (i) a merger or
consolidation which would result in the voting securities of the Company
outstanding immediately prior thereto continuing to represent at least 75% of
the combined voting power of the voting securities of the Company or the
surviving entity outstanding immediately after such merger or consolidation, or
(ii) a merger or consolidation effected to implement a recapitalization of the
Company in which no Person acquires more than 50% of the combined voting power
of the Company's then outstanding securities;


(3)  The date the shareholders of the Company approve a plan of complete
liquidation of the Company or an agreement for the sale or disposition by the
Company of all or substantially all of the Company's assets; or


(4)  The date there shall have been a change in a majority of the Board of
Directors of the Company within a two (2) year period beginning after the
effective date of the Plan, unless the nomination for election by the Company's
shareholders of each new director was approved by the vote of two-thirds of the
directors then still in office who were in office at the beginning of the two
(2) year period.


(b) For purposes of this Plan provision, a Qualifying Termination shall be
deemed to have occurred under the following circumstances:


(1)  A Company-initiated termination for reasons other than the employee's
death, Disability, resignation without good cause, willful misconduct or
activity deemed detrimental to the interests of the Company, provided the
participant executes a general release and, where applicable, a non-solicitation
and/or non-compete agreement with the Company;


(2)  The participant resigns with good cause, which includes (i) a substantial
adverse alteration in the nature or status of the participant's
responsibilities, (ii) a reduction in the participant's base salary or levels of
entitlement or participation under any incentive plan, award program or employee
benefit program without the substitution or implementation of an alternative
arrangement of substantially equal value, or (iii) the Company requiring the
participant to relocate to a work location more than fifty (50) miles from the
participant's work location prior to the Change in Control.



13.  
Amendment of the Plan:



The Board of Directors may amend or suspend this Plan at any time and from time
to time; provided, however, that the Board of Directors shall submit for
shareholder approval any amendment (other than an amendment pursuant to the
adjustment provisions of Section 10) required to be submitted for shareholder
approval by law, regulation or applicable stock exchange requirements or that
otherwise would:



(a)  
 increase the limitations in Section 3;




(b)  
reduce the price at which stock options may be granted to below Fair Market
Value on the date of grant;




(c)  
 reduce the option price of outstanding stock options;




(d)  
 extend the term of this Plan; or




(e)  
 change the class of persons eligible to be participants.



In addition, no such amendment or alteration shall be made which would impair
the rights of any participant without such participant's consent under any Award
theretofore granted, provided that no such consent shall be required with
respect to any amendment or alteration if the Committee determines in its sole
discretion that such amendment or alteration either (i) is required or advisable
in order for the Company, the Plan or the Award to satisfy any law or regulation
or to meet the requirements of any accounting standard, or (ii) is not
reasonably likely to significantly diminish the benefits provided under such
Award, or that any such diminishment has been adequately compensated.



14.  
Miscellaneous:



(a)  By accepting any benefits under the Plan, each participant and each person
claiming under or through such participant shall be conclusively deemed to have
indicated acceptance and ratification of, and consent to, any action taken or to
be taken or made under the Plan by the Company, the Board, the Committee or any
other committee appointed by the Board.


(b)  No participant or any person claiming under or through him shall have any
right or interest, whether vested or otherwise, in the Plan or in any Award,
contingent or otherwise, unless and until all of the terms, conditions and
provisions of the Plan and the Agreement that affect such participant or such
other person shall have been complied with.


(c)  Neither the adoption of the Plan nor its operation shall in any way affect
the rights and powers of the Company to dismiss or discharge any employee at any
time.



--------------------------------------------------------------------------------



15.  
Term of the Plan, Termination of Prior Plan:



This Plan was approved by the Board of Directors of the Company on November 8,
2005 and will become effective on February 8, 2006, subject to the affirmative
vote of the holders of a majority of the votes cast at the 2006 annual meeting
of shareholders. The Plan shall expire on February 8, 2010, unless suspended or
discontinued earlier by action of the Board of Directors. The expiration of the
Plan, however, shall not affect the rights of participants under Awards
theretofore granted to them, and all Awards shall continue in force and
operation after termination of the Plan except as they may lapse or be
terminated by their own terms and conditions.



16.  
Grants in Connection with Corporate Transactions and Otherwise:



Nothing contained in this Plan shall be construed to (i) limit the right of the
Committee to make substitute awards under this Plan to an employee of another
corporation who becomes an employee of the Company by reason of a corporate
merger, consolidation, acquisition of stock or property, reorganization or
liquidation involving the Company in substitution for an option or award granted
by such corporation, or limit the ability of the Company to grant options
outside this Plan. The terms and conditions of any Substitute Awards may vary
from the terms and conditions required by the Plan and from those of the
substituted stock incentives. The Committee shall prescribe the provisions of
the Substitute Awards. Any Substitute Awards made pursuant to this Section 16
shall not count against the limitations provided under Section 3.
 

17.  
Governing Law:

 
The validity, construction, interpretation and effect of the Plan and agreements
issued under the Plan shall be governed and construed by and determined in
accordance with the laws of the State of Indiana, without giving effect to the
conflict of laws provisions thereof. The Committee may provide that any dispute
as to any Award shall be presented and determined in such forum as the Committee
may specify, including through binding arbitration.
 

18.  
Unfunded Plan: 

 
Insofar as it provides for Awards, the Plan shall be unfunded. Although
bookkeeping accounts may be established with respect to participants who are
granted Awards under this Plan, any such accounts will be used merely as a
bookkeeping convenience. The Company shall not be required to segregate or
earmark any cash or other property which may at any time be represented by
Awards, nor shall this Plan be construed as providing for such segregation or
earmarking, nor shall the Company or the Committee be deemed to be a trustee of
stock or cash to be awarded under the Plan.
 

19.  
Compliance with Other Laws and Regulations:

 
This Plan, the grant and exercise of Awards thereunder, and the obligation of
the Company to sell, issue or deliver shares of Common Stock under such Awards,
shall be subject to all applicable federal, state and local laws, rules and
regulations and to such approvals by any governmental or regulatory agency as
may be required. The Company shall not be required to register in a
participant's name or deliver any shares of Common Stock prior to the completion
of any registration or qualification of such shares under any federal, state or
local law or any ruling or regulation of any government body which the Committee
shall determine to be necessary or advisable. To the extent the Company is
unable to or the Committee deems it infeasible to obtain authority from any
regulatory body having jurisdiction, which authority is deemed by the Company's
counsel to be necessary to the lawful issuance and sale of any shares of Common
Stock hereunder, the Company shall be relieved of any liability with respect to
the failure to issue or sell such shares as to which such requisite authority
shall not have been obtained. No stock option shall be exercisable and no shares
of Common Stock shall be issued and/or transferable under any other Award unless
a registration statement with respect to the shares underlying such stock option
is effective and current or the Company has determined that such registration is
unnecessary.
 

20.  
Liability of Company: 

 
The Company shall not be liable to a participant or other persons as to (a) the
non-issuance or sale of shares of Common Stock as to which the Company has been
unable to obtain from any regulatory body having jurisdiction the authority
deemed by the Company's counsel to be necessary to the lawful issuance and sale
of any shares hereunder; and (b) any tax consequence expected, but not realized,
by any participant or other person due to the receipt, exercise or settlement of
any Award granted hereunder.

